             Case 1:19-cv-03695 Document 1 Filed 12/11/19 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
 AMERICAN OVERSIGHT,                     )
 1030 15th Street NW, B255               )
 Washington, DC 20005                    )
                              Plaintiff, )
                                         )
 v.                                      )                Case No. 19-3695
                                         )
 U.S. DEPARTMENT OF THE TREASURY         )
 1500 Pennsylvania Avenue NW             )
 Washington, DC 20220                    )
                                         )
                             Defendant. )
                                         )

                                         COMPLAINT

       1.      Plaintiff American Oversight brings this action against the U.S. Department of the

Treasury under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendant the U.S. Department of the Treasury has failed to comply with

the applicable time-limit provisions of the FOIA, American Oversight is deemed to have

exhausted its administrative remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled




                                                1
             Case 1:19-cv-03695 Document 1 Filed 12/11/19 Page 2 of 9



to judicial action enjoining the agency from continuing to withhold agency records and ordering

the production of agency records improperly withheld.

                                            PARTIES

       5.      Plaintiff American Oversight is a nonpartisan non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to promoting transparency in government, educating the public about government

activities, and ensuring the accountability of government officials. Through research and FOIA

requests, American Oversight uses the information it gathers, and its analysis of it, to educate the

public about the activities and operations of the federal government through reports, published

analyses, press releases, and other media. The organization is incorporated under the laws of the

District of Columbia.

       6.      Defendant the U.S. Department of the Treasury (Treasury) is a department of the

executive branch of the U.S. government headquartered in Washington, D.C., and an agency of

the federal government within the meaning of 5 U.S.C. § 552(f)(1). Treasury has possession,

custody, and control of the records that American Oversight seeks.

                                   STATEMENT OF FACTS

                               Deripaska Communications Request

       7.      On April 3, 2019, American Oversight submitted a FOIA request to Treasury

bearing internal tracking number TREAS-19-0426 (the “Deripaska Communications Request”).

       8.      The Deripaska Communications Request specifically sought the following records

from January 20, 2017, through the date of the search:

               All communications (including emails, email attachments, calendar
               invitations/entries, and written guidance or memoranda) of all
               political appointees* in the immediate Office of the Secretary—
               including Secretary Steven Mnuchin and any assistants, the



                                                 2
             Case 1:19-cv-03695 Document 1 Filed 12/11/19 Page 3 of 9



              immediate Office of the Chief of Staff—including Chief of Staff Eli
              Miller, and anyone communicating on his behalf—with (or cc’ing)
              the below list of individuals or organizations:

                            i.   Leonard “Len” Blavatnik
                           ii.   Warner Music Group
                         iii.    Oleg Deripaska
                          iv.    Viktor Vekselberg
                           v.    Konstantin Kilimnik
                          vi.    Paul Manafort
                         vii.    Rick Gates
                        viii.    Endeavor
                          ix.    Sual Partners
                           x.    Rusal
                          xi.    En+
                         xii.    RatPac
                        xiii.    Dune
                        xiv.     Orandy Capital
                         xv.     VTB
                        xvi.     Glencore

              *“Political appointee” should be understood as any person who is a
              Presidential Appointee with Senate Confirmation (PAS), a
              Presidential Appointee (PA), a Non-career SES, any Schedule C
              employees, or any persons hired under Temporary Non-career SES
              Appointments, Limited Term SES Appointments, or Temporary
              Transitional Schedule C Appointments.

       9.     By letter dated April 11, 2019, Treasury acknowledged receipt of American

Oversight’s request and assigned it tracking number 2019-04-032.

       10.    In acknowledging the request, Treasury informed American Oversight that

Treasury required an additional processing extension of ten days.

       11.    American Oversight has not received any further communication from Treasury

regarding the Deripaska Communications FOIA request.

                                   Braidy Communications Request

       12.    On July 18, 2019, American Oversight submitted a FOIA request to Treasury

bearing internal tracking number TREAS-19-0877 (the “Braidy Communications Request”).




                                                 3
             Case 1:19-cv-03695 Document 1 Filed 12/11/19 Page 4 of 9



       13.    The Braidy Communications Request specifically sought the following records

from January 20, 2017, through the date of the search:

              All email communications (including email messages, email
              attachments, and calendar invitations) between (a) political
              appointees* in the immediate Office of the Secretary (including
              anyone serving in the capacity of White House Liaison or White
              House Advisor), the Office of the Chief of Staff, and the Office of
              Legislative Affairs and (b) the below list of individuals or
              organizations:

                           i. Braidy Industries (including anyone communicating
                              from an email address ending in @braidy.com or
                              @braidyindustries.com)
                          ii. Craig Bouchard
                         iii. Julie Kavanaugh
                         iv. Tom Modrowski
                          v. Nate Haney

              *“Political appointee” should be understood as any person who is a
              Presidential Appointee with Senate Confirmation (PAS), a
              Presidential Appointee (PA), a Non-career SES, any Schedule C
              employees, or any persons hired under Temporary Non-career SES
              Appointments, Limited Term SES Appointments, or Temporary
              Transitional Schedule C Appointments.

       14.    American Oversight has not received any communication from Treasury

regarding the Braidy Communications FOIA request.

                              McConnell Communications Request

       15.    Also on July 18, 2019, American Oversight submitted a FOIA request to Treasury

bearing internal tracking number TREAS-19-0875 (the “McConnell Communications Request”).

       16.    The McConnell Communications Request specifically sought the following

records from January 20, 2017, through the date of the search:

              1. All email communications (including email messages, email
              attachments, and calendar invitations) between (a) political
              appointees* in the Immediate Office of the Secretary (including
              anyone serving in the capacity of White House Liaison or White
              House Advisor) or the Office of the Chief of Staff, and (b) Senator



                                               4
             Case 1:19-cv-03695 Document 1 Filed 12/11/19 Page 5 of 9



               Mitch McConnell or anyone who works for Mr. McConnell,
               including anyone whose email ends in @mcconnell.senate.gov or
               @teammitch.com.

               2. All email communications (including email messages, email
               attachments, and calendar invitations) between (a) political
               appointees* in the Office of Legislative Affairs and (b) Senator
               Mitch McConnell or anyone who works for Mr. McConnell,
               including anyone whose email ends in @mcconnell.senate.gov or
               @teammitch.com containing any of the following search terms:

                            i.   Braidy
                           ii.   Brady
                         iii.    Bouchard
                          iv.    Ashland
                           v.    Atlas
                          vi.    Rusal
                         vii.    Taishet
                        viii.    En+
                          ix.    EuroSibEnergo
                           x.    Deripaska
                          xi.    VTB
                         xii.    Sanctions

               *“Political appointee” should be understood as any person who is a
               Presidential Appointee with Senate Confirmation (PAS), a
               Presidential Appointee (PA), a Non-career SES, any Schedule C
               employees, or any persons hired under Temporary Non-career SES
               Appointments, Limited Term SES Appointments, or Temporary
               Transitional Schedule C Appointments.

       17.     American Oversight has not received any communication from Treasury

regarding the McConnell Communications FOIA request.

                                     Braidy Keywords Request

       18.     Also on July 18, 2019, American Oversight submitted a FOIA request to Treasury

bearing internal tracking number TREAS-19-0876 (the “Braidy Keywords Request”).

       19.     The Braidy Keywords Request specifically sought the following records from

January 20, 2017, through the date of the search:




                                                 5
             Case 1:19-cv-03695 Document 1 Filed 12/11/19 Page 6 of 9



              All email communications (including email messages, email
              attachments, and calendar invitations) sent by political appointees*
              in the immediate Office of the Secretary (including anyone serving
              in the capacity of White House Liaison or White House Advisor),
              the Office of the Chief of Staff, and the Office of Legislative Affairs
              containing any of the following search terms:

                            i.   Braidy
                           ii.   Brady
                         iii.    Bouchard
                          iv.    Ashland
                           v.    Atlas
                          vi.    “aluminum plant”
                         vii.    “aluminum mill”
                        viii.    “Russia sanctions”

              Although American Oversight agrees to limit Treasury’s search for
              responsive email communications to emails sent by political
              appointees, American Oversight still requests that complete email
              chains be produced displaying any received messages to which
              political appointees have responded and any attachments thereto.

              *“Political appointee” should be understood as any person who is a
              Presidential Appointee with Senate Confirmation (PAS), a
              Presidential Appointee (PA), a Non-career SES, any Schedule C
              employees, or any persons hired under Temporary Non-career SES
              Appointments, Limited Term SES Appointments, or Temporary
              Transitional Schedule C Appointments.

       20.    American Oversight has not received any communication from Treasury

regarding the Braidy Keywords FOIA request.

                                 Exhaustion of Administrative Remedies

       21.    As of the date of this complaint, Treasury has failed to (a) notify American

Oversight of a final determination regarding its FOIA requests, including the scope of any

responsive records Treasury intends to produce or withhold and the reasons for any

withholdings; or (b) produce the requested records or demonstrate that the requested records are

lawfully exempt from production.




                                                  6
              Case 1:19-cv-03695 Document 1 Filed 12/11/19 Page 7 of 9



        22.    Through Treasury’s failure to respond to American Oversight’s FOIA requests

within the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
                Failure to Conduct Adequate Search for Responsive Records

        23.    American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

        24.    American Oversight properly requested records within the possession, custody,

and control of Treasury.

        25.    Treasury is an agency subject to FOIA and must therefore make reasonable efforts

to search for requested records.

        26.    Treasury has failed to promptly review agency records for the purpose of locating

those records which are responsive to American Oversight’s FOIA requests.

        27.    Treasury’s failure to conduct an adequate search for responsive records violates

FOIA.

        28.    Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly make reasonable efforts to search for records responsive

to American Oversight’s FOIA requests.

                                       COUNT II
                           Violation of FOIA, 5 U.S.C. § 552
                 Wrongful Withholding of Non-Exempt Responsive Records

        29.    American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.




                                                 7
              Case 1:19-cv-03695 Document 1 Filed 12/11/19 Page 8 of 9



       30.      American Oversight properly requested records within the possession, custody,

and control of Treasury.

       31.      Treasury is an agency subject to FOIA and must therefore release in response to a

FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       32.      Treasury is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA requests.

       33.      Treasury is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate non-exempt information in otherwise exempt records

responsive to American Oversight’s FOIA requests.

       34.      Treasury’s failure to provide all non-exempt responsive records violates FOIA

and agency regulations.

       35.      Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.

                                     REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendant to conduct a search or searches reasonably calculated to uncover all

             records responsive to American Oversight’s FOIA requests;

       (2) Order Defendant to produce, within twenty days of the Court’s order, or by such other

             date as the Court deems appropriate, any and all non-exempt records responsive to




                                                 8
            Case 1:19-cv-03695 Document 1 Filed 12/11/19 Page 9 of 9



          American Oversights FOIA requests and indexes justifying the withholding of any

          responsive records withheld under claim of exemption;

      (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

          responsive to American Oversight’s FOIA requests;

      (4) Award American Oversight the costs of this proceeding, including reasonable

          attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

          to 5 U.S.C. § 552(a)(4)(E); and

      (5) Grant American Oversight such other relief as the Court deems just and proper.



Dated: December 11, 2019                            Respectfully submitted,

                                                    /s/ Khahilia Y. Shaw
                                                    Khahilia Y. Shaw
                                                    D.C. Bar No. 1616974

                                                    /s/ Sara Kaiser Creighton
                                                    Sara Kaiser Creighton
                                                    D.C. Bar No. 1002367

                                                    AMERICAN OVERSIGHT
                                                    1030 15th Street NW, B255
                                                    Washington, DC 20005
                                                    (202) 539-6507
                                                    khahilia.shaw@americanoversight.org

                                                    Counsel for Plaintiff




                                                9
